NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1 
 

                   United States Court of Appeals
                                     For the Seventh Circuit 
                                     Chicago, Illinois 60604 
                                                  
                                   Submitted February 17, 2015* 
                                    Decided February 18, 2015 
                                                  
                                              Before 
 
                             WILLIAM J. BAUER, Circuit Judge 
                              
                             JOHN DANIEL TINDER, Circuit Judge
                              
                             DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐2406 
 
RICHARD HODGES,                                         Appeal from the United States District 
      Plaintiff‐Appellant,                              Court for the Northern District of Illinois, 
                                                        Eastern Division. 
      v.                                                 
                                                        No. 14 C 2329 
PARTHASARATHI GHOSH, et al.,                             
      Defendants‐Appellees.                             Samuel Der‐Yeghiayan, 
                                                        Judge. 
                                                       
                                                  O R D E R 
                                                       
         Richard Hodges, an Illinois prisoner, claims in this suit under 42 U.S.C. § 1983 that 
Wexford Health Sources and four prison physicians denied him essential medical care in 
violation  of  the  Eighth  Amendment.  He  applied  to  proceed  in  forma  pauperis, 
see 28 U.S.C.  § 1915(a),  but  the  district  court  denied  that  request  with  the  explanation 
that Hodges had misrepresented his financial status. The court then dismissed the action 
                                                 
            *  The  defendants  were  not  served  with  process  in  the  district  court  and  are  not 

participating  in  this  appeal.  After  examining  the  appellant’s  brief  and  the  record,  we 
have concluded that the case is appropriate for summary disposition. See Fed. R. App. 
P. 34(a)(2). 
No. 14‐2406                                                                             Page 2 
 
with  prejudice  when  Hodges  did  not  pay  the  filing  fee.  We  conclude  that  the  court 
abused  its  discretion  in  denying  IFP  status,  and  thus  we  vacate  the  judgment  and 
remand for further proceedings. 

     In his IFP application, Hodges acknowledged receiving $10 monthly from a prison 
job but answered “no” to a question asking whether he had “received more than $200 in 
the past twelve months” from any other sources. The administrator of his prison trust 
account  certified  that  Hodges  had  a  balance  of  $86.17  in  his  account  and  average 
monthly deposits of $44.19 during the previous six months. Account records submitted 
with  Hodges’s  application  confirmed  that  during  these  months  he  had  received  $260 
from outside sources. 

     The  district  court  assumed  that  Hodges  had  misrepresented  his  financial  status 
because  he  received  these  funds  despite  his  “no”  answer  to  the  question  about  other 
sources  of  funds.  The  court  set  a  deadline  for  Hodges  to  pay  the  filing  fee  to  avoid 
dismissal. 

      Hodges  moved  for  reconsideration.  He  explained  that  he  had  misunderstood  the 
question asking if he “received more than $200 in the past twelve months” to mean more 
than $200 from any source at one time, rather than in total for that period. Hodges also 
said he had not understood that money received from family had to be reported. Hodges 
amended his IFP application to disclose receipts of $775 in “family support” during the 
previous twelve months, including $415 in the final six months. The district court was 
not  persuaded  by  Hodges’s  explanation  and,  because  the  deadline  for  payment  had 
passed,  dismissed  the  action.  The  court  asserted  that  Hodges  had  not  identified  any 
error  in  its  order  denying  IFP  but  did  not  address  Hodges’s  contention  that  he  had 
misread  the  question  concerning  whether  he  had  received  more  than  $200  during  the 
relevant  time  frame.  The  court  repeated  its  earlier  assertion  that  Hodges  had 
“misrepresented his financial status” but did not invoke 28 U.S.C. § 1915(e)(2)(A), which 
mandates  dismissal  if  the  allegation  of  poverty  in  an  IFP  application  is  found  to  be 
untrue. 

      On appeal Hodges argues that the district court abused its discretion by dismissing 
his  lawsuit  with  prejudice  as  a  sanction.  He  contends  that  the  inaccuracy  in  his  IFP 
application was inadvertent, not an intentional misrepresentation. 

     A  district  court  may  dismiss  a  complaint  with  prejudice  when  a  plaintiff 
intentionally  misrepresents  his  financial  status  to  gain  IFP  status.  Thomas  v.  General 
Motors Acceptance Corp., 288 F.3d 305, 306, 308 (7th Cir. 2002); Mathis v. New York Life Ins. 
No. 14‐2406                                                                                 Page 3 
 
Co., 133 F.3d 546, 547 (7th Cir. 1998). But here the district court did not make a specific 
finding  that  Hodges  had  intentionally  misrepresented  his  financial  status,  and  the 
existing  record  would  not  support  such  a  finding.  Hodges’s  explanation  of  his 
misreading  of  the  IFP  application—that  it  asks  about  single  rather  than  aggregate 
payments exceeding $200—is not unreasonable, so it was an abuse of discretion for the 
court  to  reject  his  explanation  without  further  inquiry.  See Thomas,  288  F.3d  at  306; 
Mathis, 133 F.3d at 547. It is not likely that Hodges was trying to deceive the court. After 
all, his IFP application was accompanied by the required records from his prison trust 
account showing deposits of $260 from sources outside the prison, as well as the account 
administrator’s  certification  that  Hodges  had  deposited  an  average  of  $44.19  monthly 
during the previous six months. Moreover, in a different case filed by Hodges ten years 
earlier, the district court granted Hodges IFP status after he completed his application in 
identical  fashion.  His  interpretation  of  the  question  this  time  was  consistent  with  that 
decision. See Hodges v. Briley, No. 04 C 3585, 2005 WL 241466 (N.D. Ill. Feb. 1, 2005). We 
cannot conclude from this record that the error in Hodges’s current IFP application here 
was  intentional,  let  alone  the  kind  of  purposeful  omission  of  a  significant  source  of 
income or wealth that might justify dismissal with prejudice. See Thomas, 288 F.3d at 306 
(upholding  dismissal  with  prejudice  where  plaintiff  had  omitted  from  IFP  application 
that he would be receiving more than $50,000 from retirement account); Mathis, 133 F.3d 
at 547 (upholding dismissal with prejudice where plaintiff omitted from IFP application 
$14,000 in home equity). The district erred in denying IFP without addressing Hodges’s 
explanation that his misrepresentation had been unintentional, and thus the court also 
erred in dismissing the suit when Hodges did not pay the filing fee. 

   The  judgment  dismissing  Hodges’s  lawsuit  is  VACATED,  and  the  case  is 
REMANDED for further proceedings consistent with this order.